DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 8-14 and 21-22, in the reply filed on 02-15-22 is acknowledged.
Claims 15-20 and 23 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-12, 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassous et al. (US6156484).
Re Claim 8, Bassous show and disclose
A method of making a printed circuit board comprising the steps of: 
forming an electrical circuit with a least a portion of the circuit provided along a portion of a surface layer (fig. 1), 
the electrical circuit including at least an electrical trace (13, fig. 7) that is also electrically connected with a test pad (a sculpted probe pad 5, [Abstract], fig. 1-2) to allow the electrical circuit to be probe tested; 
structuring a probe surface (fig. 1-2) of the test pad to include at least one surface that extends from the probe surface toward the substrate (fig. 1-2) by 
coating at least a portion of the probe surface including the edge with a protective material (coating the probe pads with nickel followed by a conductor selected from the group consisting of gold, rhodium and chromium, [Claim 12]) to protect at least a portion of the probe surface from corrosion.
	Re Claim 9, Bassous show and disclose
The method of claim 8, wherein the surface is created by partially removing test pad material without removing test pad material entirely through the test pad thickness (fig. 1E-1G).
Re Claim 10, Bassous show and disclose
The method of claim 8, further comprising structuring the probe surface with a plurality of structures (3, fig. 1-2), each having a surface extending from the probe surface toward the substrate (fig. 1-2) created by partially removing test pad material from with the thickness of the test pad (fig. 1E-1G).
Re Claim 11, Bassous show and disclose
The method of claim 10, wherein the structuring step comprises creating a predetermined pattern of dimples (3, fig. 1-2) within the thickness of the test pad thus also creating edges at each dimple and the probe surface (fig. 1-2).
Re Claim 12, Bassous show and disclose

Re Claim 14, Bassous show and disclose
The method of claim 8, further comprising forming plural electrical circuits of the printed circuit board (fig. 1G), wherein test pads are arranged over the surface layer of the printed circuit board (fig. 1-2) for test probing and structuring each test pad (fig. 1E-1G) and coating each test pad with material (coating the probe pads with nickel followed by a conductor selected from the group consisting of gold, rhodium and chromium, [Claim 12]) to protect the conductive probe surface from corrosion.
Re Claim 21, Bassous show and disclose
The method of claim 8, wherein the coating step comprises coating the entire probe surface including one or more edges with a\the protective material (coating the probe pads with nickel followed by a conductor selected from the group consisting of gold, rhodium and chromium, [Claim 12]) to cover and protect the probe surface from corrosion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassous et al.
Re Claim 13, Bassous show and disclose
The method of claim 11,
Bassous discloed claimed invention, except Bassous does not explicitly disclose wherein the structuring step also comprises patterning the dimples as a honeycomb pattern on a circular test pad; However, Bassous discloses patterning the dimples of the test pad with different shapes (fig. 3-4); Therefore, it would have been obvious to one having ordinary skill in the art to use a honeycomb shaped for patterning on surface of the test pad, in order to have design choice of the shapes of the pattern on the test pad for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassous et al, in view of Chang (US20080023832).
Re Claim 22, Bassous show and disclose
The method of claim 8, 
Bassous does not disclose
wherein the protective material comprises a material that is at least partially dielectric.

the protective material comprises a material that is at least partially dielectric (a protective layer 104 is further formed on the substrate, cover an edge portion of the pad, fig. 1; and the material of the protective layer 104 may be silicon nitride or other suitable dielectric materials, [0017]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the dielectric protective layer to cover edge portion of the pad as taught by Chang in the electronic device of Bassous, in order to be able get more protection for the teat pad, and to increase the bonding strength of the test pad for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160084905-A1 US-20140229783-A1 US-20130140563-A1 US-20070090356-A1 US-20180063954-A1 US-20060237855-A1 US-20130077272-A1 US-20080285244-A1 US-6426556-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848